Citation Nr: 1801143	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes cavus (claw foot).

2.  Entitlement to service connection for a bilateral knee disability, to include as due to claw foot and a low back disability.

3.  Entitlement to service connection for a low back disability, to include as due to claw foot and a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Andrew Roberto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1971 to January 1977 and in the Navy from March 1978 to December 1980.  As discussed in the REMAND section below, it appears that the appellant may have additional periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2012.  A Statement of the Case (SOC) was issued in January 2014.  A timely substantive appeal was received in March 2014.

The appellant was afforded a Board videoconference hearing before the undersigned in July 2017.  A transcript is of record.

In a September 2017 statement, the appellant's attorney argued that VA's "prior determination was clearly erroneous as the entire evidence, when reviewed, leaves the firm conviction that a mistake has been committed."  To the extent the appellant's attorney intends to seek revision of the original 2005 rating decision which denied service connection for pes cavus, he is advised that any claim of clear and unmistakable error (CUE) must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  If the appellant wishes seek revision of a prior decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the specific requirements for CUE challenges set forth in 38 C.F.R. § 3.105(a) (2017).

The issues of entitlement to service connection for bilateral pes cavus, a bilateral knee disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the appellant's claim of service connection for bilateral pes cavus, finding that it is a congenital defect and there was no evidence of aggravation in his service treatment records.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final May 2005 rating decision denying service connection for bilateral pes cavus relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for bilateral pes cavus.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for bilateral pes cavus is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for bilateral pes cavus.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.



II.  Applicable Law

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

III.  Analysis

In an April 2005 rating decision, the RO denied service connection for bilateral pes cavus, finding that pes cavus is a congenital defect and there was no evidence of aggravation in his service treatment records.  As additional evidence from a VA Medical Center was received, the RO considered the issue again; and in a May 2005 rating decision, the RO denied service connection for bilateral pes cavus, again finding that pes cavus is a congenital defect and there was no evidence of aggravation in his service treatment records.  The appellant was informed of this decision and his appellate rights in a May 2005 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in May 2005.  That evidence includes an August 2017 medical opinion from Dr. I.N.C., a private physician.  In that opinion, Dr. I.N.C. indicated that it was at least as likely as not that the appellant's bilateral pes cavus occurred as a result of, or was aggravated by, his active service.

This evidence is new, as it was not before the RO at the time of its May 2005 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because pes cavus is a congenital defect and there was no evidence of aggravation in his service treatment records.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for bilateral pes cavus is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes cavus is reopened.


REMAND

The appellant has been diagnosed with pes cavus (claw foot), bilateral knee osteoarthritis, and lumbar disc disease.

The appellant's June 1971 enlistment examination is negative for findings of pes cavus.  Under the legal presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (2012).

Congenital or developmental defects, however, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects). Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

In this case, service treatment records show complaints and treatment regarding pes cavus.  During his July 2017 Board hearing, the appellant reported that physical training affected his feet.  He stated that his feet always hurt and that he was told to wear smaller boots.  He stated that he went to doctors due to bleeding arches but was told he could not have arch supports.  Service treatment records confirm that, although arch supports were considered, it was determined that none were to be issued to the appellant.  The appellant stated that he never had problems with his feet prior to active duty and that he experienced fewer foot problems while in the Navy, following his time in the Army.  

With respect to his claims of service connection for a bilateral knee disability and a low back disability, a clinical note in the appellant's service treatment records, dated October but without a year, states that a chiropractor observed a slipped disc and that the appellant complained of back pain following an automobile accident.  A March 1972 clinical note states that the appellant experienced knee pain after falling down stairs.  A September 1976 clinical note states that the appellant hurt his back lifting weights.  A November 1978 clinical note states that he was diagnosed with upper back strain.  An April 1979 clinical note states that the appellant complained of recurrent low back pain.

During his July 2017 Board hearing, the appellant reported being involved in two motor vehicle accidents on active duty.  He stated that he ran stiff-legged following one such accident for two years.  He reported swelling knees on occasions following strenuous physical training, although the swelling went away after a couple of weeks.  He stated that mountain climbing and daily runs affected his feet, back, and knees.  

The appellant stated that he experienced back and knee problems more so while in the Navy, when he had to crawl in tight, cramped areas.  He reported undergoing two knee replacements after service.  He stated that a private physician told him that he threw off his balance from standing on the sides of his feet and bowing his legs, which led to back and knee problems.  He reported undergoing multiple surgeries on his low back after service.

Given the evidence of record, the Board finds that remand is required in order to afford the appellant appropriate and adequate examinations regarding his claimed pes cavus, bilateral knee, and low back disabilities.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that the appellant has not yet been afforded examinations for pes cavus or his bilateral knees.  Although the appellant was examined with respect to his claimed low back disability in January 2011, the opinion rendered did not consider secondary service connection.  During his July 2017 hearing, the appellant explained that a private physician told him that his foot disability affected his balance and how he stood, which caused his back and knee disabilities.  He contends that his back and knee disabilities were caused or aggravated by his foot disability, in addition to his claims of direct service connection.

In finding that additional VA examinations are needed for these claims, the Board acknowledges that positive opinions issued by a private physician, Dr. I.N.C., are also of record.  Unfortunately, as that physician did not explain why he concluded that the appellant's pes cavus was caused or aggravated by his active service, save for observing that such was not noted during his enlistment physical, and did not address whether pes cavus was a congenital defect, his opinions do not form a sufficient basis on which to grant service connection.  Likewise, his opinions that the appellant's pes cavus would affect his knee and back disabilities lack rationales.  Thus, a remand is still required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, the record is unclear as to whether the appellant has additional active service in addition to his June 1971 to January 1977 active service in the Army and his March 1978 to December 1980 active service in the Navy.  His Army service was in two periods: June 1971 to January 1973 and January 1973 to January 1977.  His Navy DD-214 for service which ended in December 1980 states that he had five years, six months, and 13 days of prior active service, which appears to correspond to his June 1971 to January 1977 service in the Army.  However, during his July 2017 Board hearing, the appellant reported that he served three tours in the Army.  The appellant also reported during his Board hearing that he served on active duty in the Navy until 1984.  He went into the Navy in 1980 and went home in December 1983, but did not receive his discharge until June 1984.

The Board finds that additional development is required to verify all of the appellant's active service and to ensure that any additional service treatment records from any additional period of active service are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional necessary information from the appellant, verify any additional periods of active service for the appellant.  

2.  Undertake the necessary efforts to ensure that all service treatment records from any additional verified period of active service are associated with the claims file.  

All efforts to verify such service and obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

3.  Obtain and associate with the claims file any outstanding VA medical records.

4.  The appellant should be afforded an examination to determine the nature and etiology of his pes cavus.  Access to the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should indicate whether the appellant's pes cavus is a congenital defect.  

If so, the examiner should indicate whether the appellant sustained a superimposed disease or injury during active duty service which resulted in aggravation of the pes cavus. 

If the examiner determines that pes cavus is not a congenital defect, he or she should provide an opinion as to whether the appellant's current pes cavus is at least as likely as not causally related to his active service or any incident therein. 

In providing answers to these questions, the examiner should specifically reference the pertinent evidence of record, to include the appellant's statements that he had no foot problems prior to his active duty, Dr. I.N.C.'s positive nexus opinion, service records showing complaints of foot pain, the appellant's physical profile for his feet, and a note that his pes cavus was asymptomatic in January 1973.

5.  The appellant should be afforded an examination to determine the nature and etiology of his current back and knee disabilities.  Access to the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back or knee disability identified on examination was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

If not, the examiner must provide an opinion as to whether it is at least as likely as not any back or knee disability identified on examination is proximately due to or the result of bilateral pes cavus.

If not, the examiner should provide an opinion as to whether it is at least as likely as not any back or knee disability identified on examination is aggravated by bilateral pes cavus.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation.  

In providing answers to these questions, the examiner should specifically reference the pertinent evidence of record, to include Dr. I.N.C.'s positive opinion, the appellant's reports of back pain and having to crawl through close quarters, service treatment records noting back pain and motor vehicle accidents, and the appellant's report that a private physician told him that his pes cavus caused him to bow his legs and stand on the sides of his feet, which led to back and knee problems.

The examiner must provide supporting rationale for all opinions.

6.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any claim remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


